                                                                                                       E-FILED
                                                                Wednesday, 16 December, 2020 10:11:44 AM
                                                                              Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF ILLINOIS

GREGORY KEMP,                          )
                                       )
                   Plaintiff,          )
    v.                                 )                       No.: 17-cv-1404-JBM
                                       )
FULTON COUNTY ILLINOIS, et al.,        )
                                       )
                           Defendants. )

                                                  ORDER

       Plaintiff Gregory Kemp, represented by counsel, filed a claim under 42 U.S.C. §1983

against Defendants Fulton County Sheriff Jeff Standard, Sergeant Christopher Ford, and

Correctional Officers Tiffany Williams and Sheldon Burget. Plaintiff has joined Fulton County

as a necessary party for payment of any settlement or judgment, under 745 ILCS 10/9-102.

Plaintiff had requested leave, more than two years after deadline, to amend his complaint to

include claims under Monell v. New York City Department of Social Services, 436 U.S. 658, 691-

92 (1978). On October 19, 2020, the Court denied the motion for leave to amend. Plaintiff

proceeds, therefore, against Defendants in their individual capacities.

       Plaintiff was a pretrial detainee at the Fulton County Jail on September 5, 2016 when he

suffered injury at the hands of other detainees. Plaintiff asserts that the actions of the Defendant

Jail Officer and Administrators were objectively unreasonable and were the proximate cause of

his injuries. Defendants have filed a motion for summary judgment [ECF 64], asserting that they

had no notice that Plaintiff was at risk of injury by others. Plaintiff has filed a response and

Defendants have replied. For the reasons indicated herein, Defendants’ motion for summary

judgment is GRANTED.




                                                  1
                                            MATERIAL FACTS

        It is uncontroverted that Plaintiff was detained at the Fulton County Jail (“Jail”) on G

Block from February 26, 2016 through September 5, 2016. G Block consisted of six 2-man cells

which opened up to a common area with open bars, outside of which were hallways where the

guards would conduct rounds. The common area containing a sink, toilet, shower, several tables

and a television. On the day in question, Correctional Officer Defendants Williams and Burget

were working the 3 p.m. to 11 p.m. shift. Plaintiff has also named Sergeant Christopher Ford,

although Defendants have provided uncontroverted evidence that during the incident in question,

Defendant Ford was off-premises, conducting a traffic stop. There were also two dispatchers on

the premises, Tashina Bradford and Keith Wojtkiewicz, who are not named as parties.

        Plaintiff testified at his deposition that approximately one week prior to the September 5,

2016 incident, he had had a verbal disagreement with two G Block detainees, Bradley Dearborn

and Edwin Galvez, regarding who would be moved into a cell which was to become vacant.

Plaintiff testified that he did not tell jail staff of this disagreement and, prior to September 5,

2016, never notified jail staff that he had issues with, or felt threatened by, others. On the day in

question, the housing subject came up again, with Galvez telling Plaintiff that he, Galvez, was

going to take the vacant cell. Plaintiff was told that if he did not like it, inmates Dearborn and

Lind-Enriquez would take Plaintiff into his cell and beat him. Defendants assert that the

argument was actually over the television, as Plaintiff wanted to watch a game while the others

wanted to watch “Love & Hip Hop.” Regardless, inmate Dearborn allegedly threatened Plaintiff

that after the guard walked by, they were going to “get him.” Plaintiff testified that he considered

reporting the threat to the guards but did not want to be known as a “snitch.” [ECF 64-1 at 98].




                                                   2
        Defendants have provided an unchallenged surveillance video of G Block, which

documents the events of the incident. Plaintiff was shown the video at his deposition and

identified the other inmates depicted there. Plaintiff testified that Mr. Dearborn made the threat

shortly before Defendant Burget made his rounds. They video shows an officer, identified by

Plaintiff as Defendant Burget, walking by the common area around 7:48:55 p.m. Defendant is

seen waving to the inmates and Plaintiff has a brief exchange with him. Plaintiff testified that he

asked Defendant about watching a football game that Saturday. At 7:51:00, Plaintiff is seen

standing on top of a table directly in front of the television. Plaintiff testified that he was talking

to inmate Galvez, whom he describes as Dearborn’s “muscle.” Plaintiff testified that he

“knew I had to deal with [Galvez] first to try to either de-escalated or go ahead and escalated, get

it done.” [ECF 64-1 at 100]. Plaintiff admittedly threw the first punch and Dearborn and Galvez

began beating him.

        The video shows a third man, identified as Luis Lind-Enriquez, wearing only boxer

shorts, joining in the beating of Plaintiff. Mr. Lind-Enriquez, then returned to his cell and came

out with a long wide object which Plaintiff identified as a sock in which a hard “paintball” had

been placed. Plaintiff explained that the paintball had been made by drying and rolling paint.

Before this, Plaintiff had seen inmates tossing it back and forth, using it as a toy. He had never

seen it used as a weapon. Mr. Lind-Enriquez swung the weaponized sock, and is seen striking

Plaintiff, likely multiple times, though the video is not clear.

        Inmate Lind-Enriquez is also seen throwing a toilet plunger at Plaintiff, missing him, and

striking the bars. Inmate Dearborn is seen holding a bucket that was in the cell, but it does not

appear that it was used to strike Plaintiff. Plaintiff claims that he yelled aloud for help but there

was no response. Plaintiff did not dispute that by 7:55:32 the fight had “mostly stopped.”



                                                   3
         After the fight, Plaintiff is seen cleaning up the common area using, as he described at his

deposition, a combination of soap, bleach and water. Inmate Lind-Enriquez is seen leaning into

the shower to wash off blood on his chest and arm. Plaintiff testified that the others told him

“we’ll get you cleaned up and we’ll all be cool, you know.” [ECF 64-1 at 117]. Plaintiff assured

them that he was not going to report the incident.

         There appears to be some verbal exchanges and posturing after that, with no physical

contact until shortly after 8:16:13 when Plaintiff and Lind-Enriquez appear to engage in a verbal

altercation. Plaintiff testifies that he called the other combatants by a derogatory name, indicating

that they were cowards for ganging up on him rather than fighting him one-on-one. Plaintiff

testified that, in retrospect, “I should have kept my mouth shut.” [ECF 64-1 at 123]. Inmate Lind-

Enriquez responds to Plaintiff’s insult by jumping on a table, evading the other inmates who try

to stop him. Lind-Enriquez begins to beat Plaintiff, with Dearborn and Galvez joining in. The

fight ends at 8:18:50 with Plaintiff lying apparently motionless on the floor. Plaintiff asserts, and

the video demonstrates, that the most significant injuries he sustained were from this second

fight.

         At 8:19:52 Defendant Williams is seen in the hallway making rounds. She stops, looks

into the common area and apparently sees Plaintiff lying on the floor. Shortly thereafter, other

officers arrive, with medics arriving at 8:28. The medics move Plaintiff onto a stretcher and

remove him from the cell. He was later transported to the hospital.

         Defendants and other officers provided testimony that Jail correctional officers are

required to perform in-person cell checks every 30 minutes. Generally, these were done 15

minutes and 45 minutes after the hour. There was some conflicting testimony that these times

were occasionally staggered so officers’ movements could not be tracked. When officers made



                                                  4
rounds, they held a hand-held scanner to a reader outside of each area which would record the

time the check was made. In addition, there were surveillance monitors in the dispatch office, the

jail office and the Sheriff’s office which displayed live video feeds from the security cameras.

Absent, in-person cell checks, the only wait for officers to observe inmates was through the

monitors.

       The rounding logs for September 5, 2016, document that Defendant Burget scanned G

Block at 7:52:54, some two minutes before the first fight. Defendant Burget then continued on

his rounds, scanned the small holding cell at 7:54:01, and large holding cell at 7:54:35. As

Plainitiff notes, there is a several minute delay between the times identified on the surveillance

video and the times electronically recorded on the logs.

       Defendant Burget testified that there was a suicidal inmate in the small holding cell, and

he would often, while making rounds, take 10-15 minutes to speak with this individual.

Defendant does not remember whether he spent this amount of time with this inmate during the

incident at issue. Plaintiff claims that if he did, he would have been immediately adjacent to G

Block during the first altercation, and should have been able to hear Plaintiff call out. Plaintiff

asserts, however, that Defendant Burget’s hearing was impaired, as he had a history of 60%

hearing loss in one ear and 40% hearing loss in the other. Defendant have been prescribed a

hearing aid which he did not consistently wear and which he was not wearing on the date in

question.

       Plaintiff asserts that, before being hired as a correctional officer, Defendant Burget had

worked at the Jail as a dispatcher in 2007 or 2008. Plaintiff makes an unsubstantiated claim that

Defendant was fired from this position after 90 days due to his impaired hearing. Defendant

Sheriff Standard has given sworn testimony that he was unaware of Defendant Burget’s hearing



                                                  5
difficulties, and that Defendant was fired as a dispatcher as he had difficulty grasping the

intricacies of the job.

        Plaintiff states, nonetheless, that if Defendant Burget’s hearing were not diminished, he

would have heard Plaintiff’s cries or the sounds of the fights. The parties have provided a map of

the jail. If one is facing the Jail looking North, there is a row of offices, behind which is a

hallway with another row of offices, including the Jail Office. Behind this is another hallway

with E block to the West and F block to the East. There is a hallway behind these two, with G

block immediately behind F Block and H block immediately behind E block. Behind G & H

Blocks is another hallway with several rooms. On the back side of these rooms is another

hallway off of which the kitchen and small and large holding cells are located.




                                                   6
        Plaintiff claims that sound tended to carry through the Jail and that inmates could often

be heard in the booking hallway at the back of the Jail, the Jail Office, kitchen, Sergeant’s office,

dispatch area, and the squad room. While several Defendants admitted this to be the case, there

was further testimony that the Jail allowed inmates to control the volume of the televisions in the

common areas and, when the volumes were turned up, it was difficult to hear inmates when

officers were in other parts of the building.

        Plaintiff asserts that, absent hearing difficulty, Defendant Burget would have been able to

hear Plaintiff’s cries for help at the time of the first fight. Plaintiff asserts that the rounding logs

evidence that Defendant was in the area of the small holding cell at the time. Defendant disputes

this, asserting that he would have remained in this area only if he had a protracted conversation

with the suicidal inmate in the small holding cell. Defendant had testified that, while he had done

this earlier that day, delaying his rounds, he did not know whether he had such a conversation

during the time at issue. Defendant Burget further testified that it was difficult to hear the cell

blocks in that area due to noise from the kitchen and laundry room.

        Plaintiff alleges that, although there were video monitors in the jail office, neither

Defendant Burget nor Williams viewed the monitor. It is undisputed that Defendant Williams

was in the jail office for all times immediately before the second fight. Defendant Burget joined

her there when he was done with rounds. Defendant Williams testified that she was doing a

spreadsheet of paperwork regarding costs owed by individuals sentenced to weekends in jail. She

testified that she likely viewed the Jail Office video monitor as it was her practice to do so

“often,” but could not state this with certainty. For his part, Defendant Burget testified that he

was working at the computer database and did not look at the monitor. It is Plaintiff’s position

that, between the two incidents of fighting and the visual evidence of aggression between the



                                                    7
inmates, there was approximately a 30-minute period where a simple glance at the monitor

would have shown the need for intervention.

       Plaintiff is critical of Defendant Williams not hearing the second fight going on in G

Block until three minutes into the rounds she began around 8:16 p.m. He claims that Defendant

Williams should have heard this sooner as in the Jail “sound indisputably carries.” Defendant

Williams testified that, as she approached G Block, she heard sounds like “two people wrestling”

and a “stomping,” but nothing verbal. [ECF 64-3 at 44]. When she saw an inmate laying on the

floor, she radioed Defendant Burget to bring the keys for G Block and radioed dispatch for an

EMS response.

       Plaintiff alleges that Defendants Standard and Ford are liable in their individual

capacities for their alleged “lack of leadership.” This included allowing Defendant Burget to

work as a correctional officer despite his diminished hearing, not sufficiently identifying and

separating gang members, allowing the toilet plunger and bucket to remain in the cell for

indefinite periods, failing to conduct regular cell shakedowns where the paintball might have

been discovered, and approving officers’ watching television, rather than the closed-circuit

monitors in the jail office. Defendant Williams and Dispatcher Tashina Bradford had testified,

however, that the television in the Jail Office was tuned to the inmates’ televisions so the content

the inmates viewed could be monitored. This appears to have been done for security reasons

rather than giving officers a license to watch shows of their own choosing while on duty.

       Defendants assert that they had no notice that inmates Dearborn, Lind-Enriquez and

Galvez would harm Plaintiff. They note that Plaintiff testified that he and Dearborn had resided

together in G Block from February through September with only a single disagreement in the

week before, a fact not known to staff. Plaintiff disputes this, providing a September 28, 2016



                                                 8
letter inmate Dearborn had sent to the Central District federal court, asserting that he had been

charged with attempted murder of another inmate who was a white supremacist and had used

racial epithets against him, apparently referring to Plaintiff. [ECF 76-1]. This letter was

considered by the Court as it is construed as being offered for a non hearsay purpose, to

substantiate that inmate Dearborn had informed Jail staff of an issue between himself and

Plaintiff, rather than as proof of the matter asserted, that Plaintiff made racist comments to

Dearborn. However, while Dearborn states that he had complained to jail staff and jail

administration about racial comments which many had directed against him, he does not identify

Plaintiff as one of the individuals who had made those comments.

       Plaintiff, himself, has admitted that he made no prior complaints about his cellmates. In

addition, on September 5, 2016, Plaintiff did not tell Defendant Burget of the threat, though he

had the opportunity to do so. Defendants note, in fact, that after the first fight, Plaintiff attempted

to cover up the occurrence so that the combatants would not get into trouble. Defendants assert,

further, that Plaintiff was the aggressor in both fights and that any injuries he sustained were due

to his own actions, not Defendants’ inaction.

                             SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant if entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 7477 U.S. 317, 322-23 (1986). The moving party has the

burden of providing proper documentary evidence to show the absence of a genuine issue of

material fact. Celotex Corp., 477 U.S. at 323-24. Once a properly supported motion for summary

judgment is filed, the burden shifts to the non-moving party to demonstrate with specific

evidence that a triable issue of fact remains for trial. Gracia v. Volvo Europa Truck, N.V., 112



                                                   9
F.3d 291, 294 (7th Cir. 1997). The party opposing summary judgment “must present definite,

competent evidence in rebuttal.” Butts v. Aurora Health Care, Inc., 387 F.3d 921, 924 (7th Cir.

2004). Accordingly, the non-movant cannot rest on the pleadings alone, but must designate

specific facts in affidavits, depositions, answers to interrogatories or admissions that establish

that there is a genuine triable issue; he “must do more than simply show that there is some

metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986). Finally, a scintilla of evidence in support of the non-movant’s position

is not sufficient to oppose successfully a summary judgment motion; “there must be evidence on

which the jury could reasonably find for the [non-movant].” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 252 (1986).

                           OBJECTIVE REASONABLENESS STANDARD

       As Plaintiff is a pretrial detainee, his deliberate indifference claim arises under the Due

Process Clause of the Fourteenth Amendment, rather than the Cruel and Unusual Punishments

Clause of the Eighth Amendment. Darnell v. Pineiro, 849 F.3d 17 (2nd Cir. 2017). A different

standard applies as, while convicted prisoners may be subjected to punishment short of cruel and

unusual, detainees may not be punished at all. Miranda v. County of Lake, 900 F.3d 335, 2018

WL 3796482, at *9 (7th Cir. 2018). Under the Fourteenth Amendment standard, a detainee need

only establish that defendant's conduct was objectively unreasonable, that Defendants “knew, or

should have known, that the condition posed an excessive risk to health or safety” and “failed to

act with reasonable care to mitigate the risk.” Darnell v. Pineiro, 849 F.3d 17, 35 (2nd Cir.2017).

This standard is higher than that required to prove negligence, or even gross negligence and is

“akin to reckless disregard.” Miranda, 900 F.3d at 353. See Castro v. County of Los Angeles, 833

F.3d 1060, 1070 (9th Cir. 2016); Smith v. Sims, No. 17- 774, 2019 WL 5430700, at *3 (S.D. Ill.



                                                 10
Sept. 19, 2019), report and recommendation adopted,17- 774, 2019 WL 5424118 (S.D. Ill. Oct.

23, 2019) (applying an objective reasonableness standard to a pretrial detainee’s failure to protect

claim).

                                                 ANALYSIS

          As noted, a pretrial detainee’s claim of failure to protect is reviewed under a Fourteenth

Amendment objective reasonableness standard. Castro, 833 F.3d at 1070. The Court must

determine, therefore, if there is a material issue of fact as to whether a reasonable individual in

Defendants’ positions knew or should have known of the risk to Plaintiff. If so, the Court must

determine whether there remains a triable issue of fact as to whether Defendants failed to act

with reasonable care in response. Darnell, 849 F.3d at 35. “With the objective standard, a

plaintiff must prove something more than negligence but less than subjective intent, something

akin to reckless disregard.” Sims, 2019 WL 5430700, at *3. See Miranda, 900 F.3d at 353 (issue

is whether defendants acted “purposefully, knowingly, or perhaps even recklessly…”)

          Plaintiff relies heavily on the Castro case where jail officials placed a combative detainee

with plaintiff and ignored plaintiff’s attempts to seek help. Within hours, the combative inmate

beat and severely injured plaintiff. There, the Ninth Circuit identified a four-point test for

evaluating a detainee’s failure to protect claim. This called for considering whether defendant

made an intentional decision with respect to the conditions of confinement; whether the

conditions put plaintiff at substantial risk of serious harm; whether the defendant failed to take

reasonable available measures to abate that risk, even though the risk would have been obvious

and appreciated by a reasonable officer under the circumstances; and whether defendant’s failure

caused plaintiff’s injuries. Id. at 1070–71.

          Here, there is nothing in the record which would have placed Defendants on notice that



                                                   11
Plaintiff’s cellmates posed a substantial risk of serious harm to him. As a result, there is no

evidence that any Defendant intentionally placed Plaintiff in a situation where that risk should

have been objectively obvious. In the case at hand, Plaintiff had cohabited with inmate Dearborn

for nine months and inmates Galvez and Lind-Enriquez for several months with only one

unreported disagreement. In addition, it is undisputed that Defendants did not hear any cries for

help which were ignored, as occurred in Castro.

       Plaintiff claims, however, that inmates Dearborn and Galvez were “Gangster Disciples,

Latin Disciples, and [Lind-Enriquez] was some kind of derivative of a Ganger Disciple.” [ECF

64-1 at 63]. There is no allegation, however, that the fight was gang-related, so that Plaintiff’s

placement with affiliated gang members put him at a substantial risk. While Plaintiff would assert

that the others were similarly aligned and predisposed to “gang up” on him, it appears that there

was little friction between the four principals until September 5, 2016. Plaintiff also asserts that

inmate Lind-Enriquez was a violent criminal wanted for murder and aggravated assault.

Defendants, however, denied having any such knowledge. Wilson v. Cook County, Illinois, No.

19-7824, 2020 WL 5642945, at *3 (N.D. Ill. Sept. 22, 2020) (dismissing detainee’s complaint

alleging failure to protect where there were no allegations that defendant was aware of “the two

prior incidents of inmate-on-inmate violence…”)

       Furthermore, Plaintiff testified at his deposition that he did not fear Lind-Lind-Enriquez, a

Spanish speaking individual, and was helping him learn English. Once again, there is not enough

to place Defendants on notice that Lind- Enriquez would attack Plaintiff . It is likely that a

reasonable percentage of detainees awaiting trial have been charged with some manner of

violence. If Plaintiff’s argument were to be universally applied, jails would have to routinely

single cell a significant segment of their population and prevent detainees sharing common areas.



                                                  12
The Constitution does not call for such measures. It requires only that officers not intentionally or

recklessly put a detainee in harm’s way. See Stidimire v. Watson, No.17- 1183, 2018 WL

4680666, at *4 (S.D. Ill. Sept. 28, 2018) (paraphrasing Miranda and Kingsley). “[A] plaintiff

‘must show that that a defendant acted intentionally or recklessly as he ‘knew, or should have

known, that the condition posed an excessive risk to health or safety’ and ‘failed to act with

reasonable care to mitigate the risk.’”

        As Defendants Standard and Ford are named in their individual capacities, they will be

liable to plaintiff only if they personally participated in the deprivation or turned a blind eye to it.

This is so, as Section 1983 liability is predicated on fault, so to be liable, a defendant must be

“personally responsible for the deprivation of a constitutional right.” Sanville v. McCaughtry,

266 F.3d 724, 740 (7th Cir.2001) (quoting Chavez v. Ill. State Police, 251 F.3d 612, 651 (7th

Cir.2001)). “A defendant will be deemed to have sufficient personal responsibility if he directed

the conduct causing the constitutional violation, or if it occurred with his knowledge or consent.”

Ames v. Randle, 933 F.Supp.2d 1028, 1037–38 (N.D.Ill.2013) (quoting Sanville, 266 F.3d at

740). To be held liable for the conduct of their subordinates, supervisors must “know about the

[unconstitutional] conduct and facilitate it, approve it, condone it, or turn a blind eye for fear of

what they might see.” T.E. v. Grindle, 599 F.3d 583, 588 (7th Cir.2010) (quoting Jones v. City of

Chicago, 856 F.2d 985, 992 (7th Cir.1988)).

        It is undisputed that neither Standard nor Ford was on the premises during the events in

question. Plaintiff asserts, however, that they intentionally allowed Defendant Burget to work

despite his diminished hearing, did not investigate inmates’ gang affiliations, allowed cell checks

outside the 30-minute interval, did not provide for regular searches of the cells, allowed buckets

and toilet plungers to remain in the cells, allowed inmates to paint the premises, and allowed



                                                  13
officers to “watch television” in the Jail Office. To be liable to Plaintiff, however, Defendants

Standard and Ford must have intentionally or recklessly put him at a substantial risk of serious

harm which could have been avoided through reasonable and available measures. Sims. Epps v.

Patriquin, No. 18-2983, 2020 WL 4505875, at *3 (N.D. Ill. Aug. 5, 2020) citing Stidimire, 2018

WL 4680666.

        Here, Defendants deny being aware of Defendant Burget’s hearing loss. Furthermore,

Plaintiff’s assertion that Defendant Burget would have heard the first fight had his hearing been

better, is speculative. There is competent testimony that the Jail was often noisy and the area by

the small holding cell was particularly so. For instance, Defendant Williams, who is not alleged

to have any hearing difficulty, was not aware of the second fight until very close to G Block. In

addition, dispatchers Bradford and Wojtkiewicz denied hearing sounds of a fight.

        While Plaintiff asserts that the Defendant Officers did not always conduct timely rounds,

they did so at the time of the events in question. The record supports that Defendant Berget

conducted G Block rounds at 7:48 p.m. and Defendant Williams next rounded there at 8:19 p.m.,

only 31 minutes later.

        Plaintiff also criticizes the Jail’s failure to conduct regular cell shakedowns as these were

apparently done only if officers suspected the presence of contraband. While a shakedown might

have revealed the presence of the paintball, Plaintiff fails to establish that Defendants

intentionally subjected Plaintiff to conditions which a reasonable officer would have

appreciated as involving a substantial risk of serious harm. Plaintiff does not, for instance,

allege a history of detainee-on-detainee violence with homemade weapons so that the failure to

do regular shakedowns exhibited recklessness. Again, the lack of known discord on G Block

prior to September 5, 2016 would not have placed a reasonable officer on notice of a substantial



                                                  14
risk of serious harm. As for the bucket and toilet plunger, Plaintiff was not struck with either, so

they were not a cause of Plaintiff’s injuries.

       Plaintiff relies heavily on Castro, where the defendant officers were found liable at jury

trial for failing to protect plaintiff from injury by another detainee. Defendants appealed the trial

court’s denial of their motion for judgement as a matter of law. The Ninth Circuit denied the

appeal, finding that defendants had made an intentional decision to place a combative detainee

with plaintiff where a reasonable officer would have appreciated a substantial risk of serious

harm. After having done so, defendants did not respond to Plaintiff’s tapping on the glass,

requesting help. As a consequence, defendants’ failures caused the plaintiff’s injury.

       In the case at hand, Plaintiff had cohabited with the other combatants for some months

without evidence of conflict. Plaintiff never requested aid until the beatings began and

admittedly denied feeling unsafe before the events of September 5, 2016. As a result, there was

no intentional decision by a Defendant to place Plaintiff at serious risk nor would a reasonable

officer have appreciated such a risk under these circumstances. Furthermore, it would appear that

it was Plaintiff’s behavior, starting the first fight and instigating the second by name-calling,

something which he admitted he should not have done, which caused his injuries.

       Whether or not the decisions made by Defendants Standard and Ford amount to

negligence, there is no evidence that they engaged in conduct which was intentional or reckless.

See Wilson, 2020 WL 5642945, (where defendant had no notice of potential harm to detainee by

another, his action “suggests at most negligence, not purposeful or reckless action”). See also,

Epps v. Patriquin, No. 18-2983, 2020 WL 4505875, at *3 (N.D. Ill. Aug. 5, 2020) (defendant not

liable to detainee “where he did not know that [other detainee] was on the precipice of a violent

outburst…”)



                                                 15
       IT IS THEREFORE ORDERED:

       1) Defendants’ Motion for Summary Judgment [ECF 64] is GRANTED. The Clerk of the

Court is directed to enter judgment in favor of Defendants and against Plaintiff. This case is

terminated, with the parties to bear their own costs. All deadlines, internal settings and pending

motions are vacated.

       2) If Plaintiff wishes to appeal this judgment, he must file a notice of appeal with this

Court within 30 days of the entry of judgment. Fed. R. App. P. 4(a)(4).

       3) If Plaintiff wishes to proceed in forma pauperis on appeal, his motion for leave to

appeal in forma pauperis must identify the issues Plaintiff will present on appeal to assist the

Court in determining whether the appeal is taken in good faith. See Fed. R. App. P. 24(a)(1)(c);

see also, Celske v. Edwards, 164 F.3d 396, 398 (7th Cir. 1999) (an appellant should be given an

opportunity to submit a statement of his grounds for appealing so that the district judge “can

make a responsible assessment of the issue of good faith.”); Walker v. O'Brien, 216 F.3d 626,

632 (7th Cir. 2000) (providing that a good faith appeal is an appeal that “a reasonable person

could suppose . . . has some merit” from a legal perspective). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee regardless of the outcome of the appeal.



           12/16/2020
ENTERED: _________________



                                                      _____ s/Joe Billy McDade________
                                                             JOE BILLY McDADE
                                                       UNITED STATES DISTRICT JUDGE




                                                 16
